Citation Nr: 1511620	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-39 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 1980 to June 1983, January 1991 to July 1991, and November 2004 to February 2006.  He also had service in the Army National Guard and the Army Reserves between 1983 and 2006, as explained in greater detail below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2013 and July 2014, this matter was remanded by the Board for further development.  This matter is now returned to the Board for further review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from July 1980 to June 1983, January 1991 to July 1991, and November 2004 to February 2006.  His service records also reflect or indicate that he served in the Army National Guard from August 1983 to February 1990, in the Army Reserves sometime between February 1990 and January 1993, in the Army National Guard from January 1993 to September 1997, and in the Army Reserves from September 1997 to around November 2004.  His service in the Army National Guard included active duty for training (ADT) in June 1985 and from June 1989 to July 1989.  See Service Personnel Records; compare to Deferred Rating Decision, April 2010.

The Veteran claims that he has GERD that was caused by his service in Saudi Arabia in 1991.  He claims that he has experienced symptoms since he returned from Saudi Arabia that have worsened over time.

None of the Veteran's service treatment records from his first two periods of active duty, including his service in Saudi Arabia in 1991, have been associated with the claims file.

The Board acknowledges that in June 2007, the RO requested the Veteran's service treatment records from the U.S. Army Reserve Center in Lewistown, Pennsylvania, which town is where the Veteran's National Guard unit, the HHC 2d Bn 112th Infantry, was located per his service personnel records.  Also, a brief contact note in the claims file reflects that in June 2007, the RO telephoned the Veteran's Army Reserves unit and was informed that the Veteran had been given all of his medical records at the time of his separation.  In August 2007, the RMC notified the RO that it had none of the Veteran's service records.  The Veteran was notified of the unavailability of his service treatment records and a formal finding of unavailability was prepared for the claims file.  Subsequently, around December 2007, the Veteran submitted copies of his service treatment records that were in his possession, which do not include any records from his first two periods of active service from 1980 to 1983, and in 1991.

While the Board acknowledges the above development performed by the RO, the Board finds that this matter should be remanded so that additional requests for the Veteran's missing service treatment records may be made to 1) the National Personnel Records Center (as the Veteran served in the National Guard and the Reserves, see Standard Form 180), 2) the Veteran's particular Army Reserves Unit, the 318th Maint. Co in State College, Pennsylvania, 3) his National Guard unit, the HHC 2d Bn 112th Infantry in Lewistown, Pennsylvania, and 4) his Army unit in 1991 - the 484th Service Co. in Lewistown, Pennsylvania.  All of the above requests should note the Veteran's particular service dates outlined in detail above.

In addition, the RO should send a follow-up request to the Veteran explaining that the service treatment records he submitted did not include any records from his first two periods of active service - from 1980 to 1983, and in 1991; the Veteran should be asked to submit any of these earlier records in his possession.

A January 2002 private treatment record from a Family Practice reflects the Veteran reported having a lot of nausea and stomach discomfort since returning from Saudi Arabia in 1991.  A February 2002 GI series revealed a hiatal hernia with some reflux at the GE junction.  A March 2002 private record from Dr. V.P. notes the Veteran likewise reported that when he returned from Saudi Arabia, he began to experience increasing amounts of stomach trouble, his GI series results were noted and also that the Veteran had been on ranitidine.

As shown above, the Veteran has clearly been diagnosed with a hiatal hernia with reflux.  Later records also show diagnosed GERD.  Therefore, the Board will not discuss the undiagnosed illness provisions applicable to certain Gulf War veterans herein.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

With regard to the above private treatment records dated in 2002, the Board acknowledges that these are dated almost 11 years after the Veteran's active duty service in Saudi Arabia in 1991.  At the same time, however, these records are dated five years prior to the filing of the Veteran's claim in 2007.  The Board adds that the Veteran's reports to his physician at the Family Practice and to Dr V.P. are consistent with his testimony at the DRO hearing in 2010 that he has experienced symptoms since he returned from Saudi Arabia (that have worsened over time per his testimony).  Moreover, the Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  In light of all of the above, the Board finds the Veteran's history of symptoms since Saudi Arabia in 1991 that he reported to his two treating physicians in 2002 and at the DRO hearing in 2010 to be credible, albeit at this time none of his service records from 1991 are available for review.  In that regard, the Veteran testified at the DRO hearing that he did not seek treatment in service (in 1991), but that the symptoms later worsened and required treatment.   Nevertheless, as directed above, further attempts will be made on remand to obtain those missing service treatment records.

A September 2011 VA treatment record reflects that the Veteran's gastrointestinal physician was still Dr. V.P.  There are no treatment records from Dr. V.P. in the claims file, however, dated since May 2008.  Therefore, on remand, all of the Veteran's more recent treatment records from Dr. V.P. dated since May 2008 should be associated with the claims file.

In addition, the Veteran has reported that he underwent a VA Gulf War Veteran Survey (evaluation) in 1992 at the VA medical center in Manhattan.  With regard to this record, the Board acknowledges that the RO made multiple requests to the Manhattan VAMC between May 2008 and September 2008, but the record was found to be unavailable.  Because, however, this evaluation was allegedly conducted as part of a VA study, the Board finds that on remand, copies of any 1992 Gulf War Veteran Survey report should be requested from the VA Department of Public Health.

The Manhattan VAMC did, however, send a copy of a signed October 2000 consent or agreement form for Phase III of a VA National Health Survey of Gulf War Veterans and their Families.  No copy of any actual physical examination, however, was received.  Therefore, on remand, a copy of any 2000 or 2001 physical examination performed at the Manhattan VAMC as part of Phase III of the National Health Survey of Gulf War Veterans should also requested by the RO from the Manhattan VAMC, and if not available, then from the VA Department of Public Health.

Also, an April 2007 VA letter reflects that the Veteran was invited to participate in another study based on his participation in the prior study, namely, "Evaluation of Stress Response Systems In Gulf War Veterans with Chronic Multisymptom Illness (CMI)" (noting that some participants were chosen who did not have a CMI).  The VA letter explained that the evaluation would be performed at the St. Louis VA medical center.  No request for any records of this study, however, have been made.  Therefore, on remand, any outstanding records dated since April 2007 relating to the Veteran's participation in this study (if any) should be obtained.

An October 2013 VA examination report reflects that the VA examiner opined that there was "no clear and unmistakable evidence indicating a gastrointestinal disorder, other than IBS, claimed as GERD was or was not aggravated during or by the Veteran's service from November 2004 to February 2006," and that he could not provide such an opinion without resorting to mere speculation.  As such, the October 2013 VA examiner did not address, among other things, whether the Veteran's GERD was related to his active service - particularly his service in 1991 in Saudi Arabia.  Moreover, the VA examiner noted that the Veteran had reported that he had GERD since 2007 or 2008, and it is not clear to the Board whether this was noted in error as it is not consistent with the Veteran's reports to his treating physicians and at the DRO hearing that his symptoms began in 1991 (nor is it consistent with the medical evidence already of record).

An October 2014 VA medical opinion was obtained from another examiner.  He cited the October 2013 VA examination report with regard to the Veteran having reported a history of GERD since 2007 or 2008.  Although the examiner acknowledged the March 2002 private treatment record showing complaints of symptoms, it was not noted or otherwise acknowledged that the Veteran reported (per that record) that he had experienced symptoms since he service in Saudi Arabia (in 1991), and opined that there was no evidence of the Veteran's GERD being related to his service, or being aggravated by his service from 2004 to 2006.

In light of the above inadequacies with the October 2013 VA examination report and October 2014 VA medical opinion, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to elicit a history from the Veteran of the history of his symptoms and their onset, and to provide a new medical opinion as to whether his hiatal hernia with reflux or GERD had its onset in service in 1991 after he served in Saudi Arabia; and if not, then whether his hiatal hernia with reflux or GERD that was diagnosed in 2002 was aggravated by his subsequent service between 2004 and 2006.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's service treatment records from as follows:

a) NPRC
b) The Army Reserves 318th Maint. Co. in State College, Pennsylvania;
c) The Pennsylvania National Guard HHC 2d Bn 112th Infantry in Lewistown, Pennsylvania; and
d) The U.S. Army 484th Service Co. in Lewistown, Pennsylvania.

Please note in such requests the Veteran's history of service explained in detail in this remand, including active duty service in the Army from July 1980 to June 1983, January 1991 to July 1991, and November 2004 to February 2006; National Guard service from August 1983 to February 1990, and January 1993 to September 2007; and in the Army Reserves sometime between February 1990 and January 1993, and September 1997 to around November 2004.  

Also, please ask the Veteran to submit copies of any of his service treatment records from his first two periods of active service from 1980 to 1983, and in 1991 (that were not included with the records he submitted).

2.  Obtain copies of any outstanding treatment records from Dr. V.P. dated since May 2008.  To that end, ask the Veteran to submit a completed Form 21-4142.

3.  Request from the Manhattan VAMC a copy of any physical evaluation performed in connection with the October 2000 consent or agreement form for Phase III of a VA National Health Survey of Gulf War Veterans and their Families.

4.  Request from the VA Department of Public Health copies of the Veteran's cited 1992 Gulf War Survey evaluation that he reports was performed at the VAMC in Manhattan.

With regard to paragraph (3) above, to the extent a negative response is received from the Manhattan VAMC regarding the 2000 or 2001 National Health Survey of Gulf War Veterans and their Families, Phase III, then also request a copy of this record from the VA Department of Public Health.

5.  After all of the above development has been completed, schedule the Veteran for a new VA examination with an appropriate physician to determine the current nature and the etiology of his GERD or other reflux disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate as follows:

a) Whether it is at least as likely as not (meaning likelihood of at least 50%) that any current GERD or reflux disease had its onset during the Veteran's service in 1991 (including service in Saudi Arabia);
b) If not, then whether the Veteran's diagnosed reflux disease increased beyond the normal progression of the disease during his service between November 2004 and February 2006.  If so, then also address whether there is clear and unmistakable evidence that it was NOT aggravated by his service from 2004 to 2006.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

